Citation Nr: 0926826	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC).

In an October 2007 decision, the Board remanded this case for 
further development.

In the June 2003 rating decision on appeal, the RO denied the 
Veteran's claims for service connection for a right knee 
disability and a back disability as no new and material 
evidence had been received.  Regardless of the RO's decision, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The issues of service connection for a right knee disability 
and a back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1999 RO decision denied service connection for 
a right knee disability and a back disability, finding that 
there was no chronic disability subject to service connection 
shown in the service medical records or any other evidence 
reviewed.

2.  The evidence added to the record since the December 1999 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
for service connection for a right knee disability and a back 
disability.


CONCLUSIONS OF LAW

1.  The RO's decision of December 1999, which denied service 
connection for both a right knee disability and a back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2008).

2.  New and material evidence having been received, the 
claims for service a right knee disability and a back 
disability, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  The Board acknowledges that the Veteran was properly 
informed of the specific information necessary to 
substantiate a claim based on the need for the submission of 
new and material evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, as the Board finds that new and 
material evidence has been received and the claims for 
service connection for a right knee disability and a back 
disability are reopened, to the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the Veteran in proceeding with this issue given the fully 
favorable nature of the Board's decision.  

Pertinent Laws and Regulations

A December 1999 RO decision denied service connection for a 
right knee disability and a back disability, finding that 
there was no chronic disability subject to service connection 
shown in the service medical records or any other evidence 
reviewed.  The Veteran did not appeal and the December 1999 
RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a) (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).



Analysis 

The evidence of record at the time of the December 1999 RO 
decision included service treatment records and private 
medical records.  Service treatment records reflect that the 
Veteran was treated for low back pain in July 1971 with 
questionable diagnoses of disc or compression fracture or 
muscle strain, low back pain in November 1971 and December 
1971, low back pain in December 1972 with a diagnosis of  
muscle strain, low back pain with a diagnosis of chronic low 
back pain in January 1973, a twisted neck in March 1973 and a 
painful right knee in July 1973 with no disease found.  No 
findings of a right knee or back disability were noted upon 
separation from service.  Private medical records from August 
1980 to August 1984 and from August 1999 reflect that the 
Veteran was variously treated for and diagnosed with right 
knee and back disabilities including: chondromalacia of the 
right knee; chondromalacia patella of the right knee; right 
knee pain with possible meniscus tear; Grade IV changes in 
patella; degenerative joint disease of the knee; low back 
pain; disc bulge at L4-5, L4-5 stenosis; and diffuse 
degenerative osteoarthritis.

The new evidence of record submitted after the December 1999 
RO decision includes additional copies of the Veteran's 
service treatment records, private medical records and the 
Veteran's statements.  Copies of the service treatment 
records reiterate the evidence enumerated in the original 
service treatment records.  Private medical records from 
August 1980 to October 2003 reflect that the Veteran was 
variously treated for and diagnosed with right knee and back 
disabilities including:  right knee pain; right knee pain 
with arthritis; right knee degenerative arthritis; 
degenerative joint disease of the right knee; meniscus tear 
of the right knee; chondromalacia patella of the right knee; 
rule out meniscal tear of the right knee; tender 
medial/lateral patella; arthritic changes with possible 
aggravation of preexisting arthritis of the right knee; low 
back pain; back pain with arthritis; low back pain with L3-
L4, L4-L5 and L5-S1 disc protrusions, degenerative arthritis, 
facet arthritis and spinal stenosis; sciatica at L3-L5; 
advanced hypertrophic osteoarthritis at L4-L5; eccentric disc 
protrusion at L3-L4; moderate canal and neural foraminal 
stenosis at L4-L5 secondary to degenerative disc disease; 
spondylosis; facet arthritis and moderate diffuse disc 
protrusion; shallow disc protrusion at L5-S1; sciatica in the 
right leg; and chronic multi-level lumbar radiculopathy.

The Veteran filed a VA form 9 in June 2004 with additional 
contentions regarding her right knee and back disabilities.  
The Veteran asserted that these disabilities constitute 
chronic diseases for which she was treated in service and 
which have continued to manifest to the present time.  The 
Veteran claimed that osteoarthritis was diagnosed initially 
in 1974 and she has been through several surgeries over the 
last twenty years to treat her arthritis.  She also reported 
receiving treatment at the Kennett Square Medical Center in 
Kennett Square, Pennsylvania, after she had left the Air 
Force.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's right knee and back disabilities and relates to an 
unestablished fact regarding a continuity of symptomatology 
since service that is necessary to substantiate the Veteran's 
claims for service connection for a right knee disability and 
a back disability.  The new and material evidence relevant to 
reopening the Veteran's claim for service connection includes 
the Veteran's statements of a right knee and back condition 
manifesting in service and a continuity of symptoms following 
separation from active service.  The Board observes that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The newly received evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
December 1999 RO decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for a right knee disability and a back 
disability.  Therefore, the Veteran's claims for service 
connection for right knee disability and a back disability 
are reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for a right knee disability is reopened, and is 
granted to this extent only.

New and material evidence having been received, service 
connection for a back disability is reopened, and is granted 
to this extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to her claims for service connection for a right knee 
disability and a back disability.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board observes that while there was ample notice provided 
to the Veteran of the elements of a service connection 
claims, and the meaningful opportunities to submit evidence 
and argument regarding those elements, the Veteran may be 
prejudiced by the Board's consideration of these claims on 
the merits before the RO has had the opportunity to do so.  
As the June 2003 rating decision on appeal denied the claims 
for service connection for a right knee disability and a back 
disability on the basis that no new and material evidence had 
been received, it appears that the RO has not considered the 
claim on the merits following the receipt of new evidence.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the Veteran's statements in her VA form 9 
report that her right knee and back disabilities constituted 
chronic diseases for which she was treated in service and 
which have continued to manifest to the present time.  The 
Veteran also claimed that osteoarthritis was diagnosed 
initially in 1974 and she has been through several surgeries 
over the last twenty years to treat her arthritis.  Finally, 
she reported receiving treatment after she had left the Air 
Force at the Kennett Square Medical Center in Kennett Square, 
Pennsylvania.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  Thus the Veteran is 
competent to testify to her lay observable right knee and 
back symptoms.

Service treatment reports reflect that the Veteran was 
treated for low back pain in July 1971 with questionable 
diagnoses of disc or compression fracture or muscle strain, 
low back pain in November 1971 and December 1971, low back 
pain in December 1972 with a diagnosis of  muscle strain, low 
back pain with a diagnosis of chronic low back pain in 
January 1973, a twisted neck in March 1973 and a painful 
right knee in July 1973 with no disease found.  No findings 
of a right knee or back disability were noted upon separation 
from service.

Private medical records from August 1980 to October 2003 
reflect that the Veteran was variously treated for and 
diagnosed with right knee disabilities including:  right knee 
pain; right knee pain with arthritis; right knee degenerative 
arthritis; degenerative joint disease of the right knee; 
chondromalacia of the right knee; chondromalacia patella of 
the right knee; right knee pain with possible meniscus tear; 
Grade IV changes in patella; degenerative joint disease of 
the knee; meniscus tear of the right knee; rule out meniscal 
tear of the right knee; tender medial/lateral patella and 
arthritic changes with possible aggravation of preexisting 
arthritis of the right knee.  These records reflect the 
Veteran's right knee was treated as early as August 1980, at 
which time she was diagnosed with chondromalacia patella of 
the right knee and underwent an arthroscopy of the right 
knee.

Private medical records from August 1980 to October 2003 also 
reflect that the Veteran was variously treated for and 
diagnosed with back disabilities including:  low back pain; 
disc bulge at L4-5, L4-5 stenosis; diffuse degenerative 
osteoarthritis; back pain with arthritis; low back pain with 
L3-L4, L4-L5 and L5-S1 disc protrusions, degenerative 
arthritis, facet arthritis and spinal stenosis; sciatica at 
L3-L5; advanced hypertrophic osteoarthritis at L4-L5; 
eccentric disc protrusion at L3-L4; moderate canal and neural 
foraminal stenosis at L4-L5 secondary to degenerative disc 
disease; spondylosis; facet arthritis and moderate diffuse 
disc protrusion,; shallow disc protrusion at L5-S1; sciatica 
in the right leg; and chronic multi-level lumbar 
radiculopathy.  Private medical records reflect treatment for 
complaints of back pain as early as July 1983.

As there is medical evidence of treatment for the right knee 
and back in service, medical evidence of current right knee 
and back disabilities and lay evidence of a continuity of 
symptoms since active service, a VA examination is necessary 
to obtain an opinion as to whether the Veteran's current 
right knee and back disabilities, was related to or 
aggravated by her active service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of her right knee disability.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination, to 
include a review of the service treatment 
reports and a copy of this remand.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for any right knee disabilities 
found.  The examiner should also express 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that any currently diagnosed right 
knee disability is related to or was 
aggravated by the Veteran's active 
service.  A complete rationale for any 
opinions should be provided.

2.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of her back disability.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination, to include a review 
of the service treatment reports and a 
copy of this remand.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
any back disabilities found.  The examiner 
should also express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that any 
currently diagnosed back disability is 
related to or was aggravated by the 
Veteran's active service.  A complete 
rationale for any opinions should be 
provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


